Tlie opinion of the Court was delivered by
Fenner, J.
This is an action for the unpaid price of an engine and machinery sold to defendant, and for recognition of the vendor’s privilege thereon.
It appears that the sale was for $2,000, of which $500 were paid in cash, and the balance was originally evidenced hy two notes of $750 each, reciting- their consideration to he as part of the price “d’une machine a vapeur et nioulin a sucre.”
Subsequently, these two notes were exchanged for single note of $1,500, which also recited its consideration to be “ en paiement d’une machine a vapeur, moulin a, sucre.”
We think such au exchange operated no novation of the debt. Novation is never presumed, C. C. 2190; and, in this case, it is conclusively negatived hy the recitation in the last note, which shows that it, like the two notes originally taken, was simply the evidence of the debt due for the price. That price remains unpaid, and is secured by the vendor’s privilege.
The evidence satisfies us that the engine and mill may he removed from the house in which they have been placed, without such material injury as to prevent their being- removed and sold in satisfaction of the vendor’s privilege. The case falls fully within the doctrine of Carlin vs. Gordey, 32 A. 1285.
Judgment affirmed at appellant’s cost.